Citation Nr: 1444151	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-33 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for residuals of a right ankle fracture.
 
2.  Entitlement to an evaluation greater than 20 percent for residuals of a left knee injury based on instability.
 
3.  Entitlement to an evaluation greater than 10 percent for left knee degenerative joint disease, based on limitation of motion.
 
4.  Entitlement to an initial evaluation greater than 20 percent for lumbosacral strain with degenerative joint disease. 

5.  Entitlement to an initial evaluation greater than 20 percent for neurological manifestations of the right lower extremity.
 
6.  Entitlement to an initial evaluation greater than 10 percent for neurological manifestations of the left lower extremity.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and San Juan, Puerto Rico.  Winston-Salem most recently had jurisdiction of the claims folder.

A videoconference hearing was scheduled for September 2011.  In August 2011, the Veteran's representative submitted a statement indicating that he wanted to cancel his hearing.  The hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

This case was remanded for further development in July 2012.  The Board notes that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) was also remanded by the Board.  In a December 2012 rating decision, however, the Veteran's claim was granted.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.  

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.  


FINDINGS OF FACT

1.  A right ankle fracture is not manifested by ankylosis of the ankle in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion, or eversion deformity.  

2.  A left knee injury based on instability is manifested by no more than moderate impairment.  
 
3.  Left knee degenerative joint disease is not manifested by flexion that is limited to 30 degrees or less.  Limitation of extension has not been demonstrated.

4.  Lumbosacral strain with degenerative joint disease is not manifested by forward flexion of the thoracolumbar spine that is 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

5.  Neurological manifestations of the right lower extremity are manifested by no more than moderate impairment.  

6.  Neurological manifestations of the left lower extremity are manifested by no more than mild impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for right ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2013).

2.  The criteria for a rating higher than 20 percent for a left knee injury based on instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

3.  The criteria for a rating higher than 10 percent for left knee degenerative joint disease based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.

4.  The criteria for a rating higher than 20 percent for lumbosacral strain with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

5.  The criteria for a rating higher than 20 percent for neurological manifestations of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8720.

6.  The criteria for a rating higher than 10 percent for neurological manifestations of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8720.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in July 2006, June 2007 and September 2008 VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Right Ankle 

The Veteran appeals the denial of a rating higher than 30 percent for right ankle fracture.  His disability is rated under Diagnostic Code 5270.  Under Diagnostic Code 5270, a 20 percent disability rating is warranted for ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent disability rating is warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent (maximum) disability rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a.  For point of explanation, ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).

Here, the evidence shows that in February 2006 Dr. W noted that the Veteran had significant traumatic arthritis of his ankle status post severe fracture with open reduction internal fixation.  Dr. W stated that it definitely affects his gait with a significant antalgic gait pattern on the right side with decreased range of motion of the ankle.  

During the October 2006 VA examination, the Veteran was shown to have right ankle pain and decreased movement of the ankle.  Examination revealed dorsiflexion and plantar flexion 0 to 15 degrees without pain and/or loss of motion on repetition.  Chronic arthropathy/arthritis of the right ankle with loss of motion was diagnosed.  An addendum examination estimated the right ankle range of motion included abduction 0 to 10 degrees, adduction 0 to 15 degrees and inversion 0 to 15 degrees all without pain or loss of motion with repetition.  

The Veteran reported right ankle stiffness, pain, swelling, locking and redness in the June 2007 VA examination.  He denied giving way/instability.  Examination showed there was deformity and tenderness but no crepitation or instability.  There was dorsiflexion to 5 degrees and plantar flexion to 20 degrees both with pain.  There was no loss of motion secondary to pain, weakness, or lack of endurance. 

Dr. W expressed in January 2010 that the Veteran was ten years status post open reduction internal fixation of a right ankle fracture.  Due to the traumatic arthritis, Dr. W stated that there was persistent pain and swelling in his right ankle.  The Veteran, according to Dr. W, had not yet reached maximum medical improvement.   

The July 2011 VA examination disclosed complaints of constant right ankle pain with weakness, swelling, heat, redness and stiffness.  There was no deformity, giving way/instability and/or locking.  Examination revealed right ankle dorsiflexion and plantar flexion to 0 degrees with objective evidence of pain following repetitive motion.  

The above findings are against a rating higher than 30 percent.  In this regard, ankylosis of the ankle in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion, or eversion deformity is not shown.  Although the record shows right ankle planar flexion to 20 degrees and dorsiflexion to 15 degrees, there is no showing of ankylosis of the right ankle.  Additionally, deformity of the right ankle is not shown by the record.   

The Board has considered whether a separate compensable rating is warranted for scarring of the right ankle.  The October 2006 VA examination showed three scars of the right ankle.  A right ankle scar that was 2.5 cm superior to the medial malleolus and 1x 1 cm in length and width bout 1-2mm was shown.  There was some adherence to the underlying tissue and it was not very flexible.  It was somewhat atrophic but there was no skin breakdown or elevation, inflammation, edema, or keloid formation.   The second scar was located anterior to the medial malleolus and anterior to the first scar.  It measured 7 cm in length by .4 cm.  It was somewhat white and atrophic, slightly lighter than the surrounding tissue, non tender and it appeared to have no adherence to underlying tissue.  There was no skin breakdown or elevation, inflammation, edema, or keloid formation.  It was somewhat flexible and superficial.  There was no loss of motion secondary to the scar.  The third scar was located on the right lateral leg and just above the lateral malleolus.  It measured 7 cm in length by 1 cm in width.  It was somewhat atrophic, slightly lighter in color than the surrounding tissue and non tender.  There was no skin breakdown or elevation, inflammation, edema, keloid formation or loss of motion secondary to the scar.  It was superficial but had no adherence to underlying tissue.  The scars were described as healing medially and laterally in February 2008. 

Here, the objective evidence does not show that the Veteran's right ankle scars are productive of disabling effects such as to warrant a separate compensable rating under the diagnostic criteria for rating scars.  Examinations collectively disclose that the scars are not painful or unstable on examination, and are less than 39 square centimeters.  As such, the scars are not of the size and/or severity to warrant a compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Left Knee 

Currently, the Veteran has in effect two separate ratings for his left knee.  He appeals the denial of a rating higher than 20 percent for residuals of a left knee injury based on instability and a rating higher than 10 percent for left knee degenerative joint disease, with limitation of motion.  

During the October 2006 VA examination the Veteran reported left knee pain, weakness, swelling and giving way resulting in falls.  He denied episodes of dislocation and locking.  Examination revealed left knee range of motion 0 to 120 degrees with no loss of motion due to repetition.  There was left knee extension to 0 degrees with no pain or loss of motion on repetition.  Residuals of left knee with tear of medial collateral ligament and anterior cruciate ligament, post surgical repair of ligaments and degenerative joint disease of the left knee was diagnosed.   

The Veteran reported left knee stiffness, giving way/instability, pain, swelling and redness in the June 2007 VA examination.  He denied locking.  Examination showed no instability or tenderness of the left knee.  There was deformity and crepitation.  Range of motion showed flexion to 125 degrees and extension to 0 degrees without pain.  With repetition, there was no loss of motion secondary to pain, weakness, or lack of endurance.  

The July 2011 VA examination disclosed reports of constant left knee pain with giving way/instability, stiffness, episodes of dislocation or subluxation, swelling, heat an redness.  There was no deformity, weakness and/or locking episodes.  Examination revealed mild lateral instability.  There was left knee flexion to 110 degrees with objective evidence of pain with active motion and after repetitive use.  Left knee extension was normal.  

The Veteran's residuals of a left knee injury based on instability are rated under Diagnostic Code 5257.  Diagnostic code 5257 refers to other impairments of the knee.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, and evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe.  The evidence shows left knee instability is no more than moderate.  To that end, while the Veteran complains of giving way and falls, the objective evidence disclosed there was no left knee instability in the June 2007 VA examination and the July 2011 VA examination showed mild lateral instability.  The above evidence does not demonstrate severe instability as to warrant a 30 percent rating under Diagnostic Code 5257.

His left knee degenerative joint disease is rated under Diagnostic Code 5003.  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5260, a 10 percent rating applies when flexion of the knee is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  Id.  The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 10 percent rating can be assigned under this code where there is evidence of arthritis and some limitation of motion.  Id.

While the Veteran complains of having knee pain with motion, the objective evidence to include the findings of the VA examinations shows that he retains the functional equivalent of flexion to 110 degrees with evidence of painful motion.  Although there was objective evidence of pain with active motion and after repetitive, flexion being limited to 30 degrees or less has not been shown.  Rather, at most, left knee flexion is shown to be limited to 110 degrees.  In reaching these conclusions, the Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca, supra, 8 Vet. App. 202.  Even when considering these factors, the Veteran is not shown to have the functional equivalent of flexion limited to 30 degrees or less.

The Board has considered whether a higher rating is warranted under other Diagnostic Codes for rating the knees.  To the extent the Board must consider Diagnostic Codes 5256, 5261 and 5262, the Board notes that they are inapplicable. In this regard, examinations reveal that the Veteran retains full extension. Accordingly, Diagnostic Code 5261 is inapplicable.  Furthermore, ankylosis of the left knee and/or impairment of the tibia and fibula are not shown as to warrant consideration of Diagnostic Codes 5256 and 5262.  Accordingly, a higher rating and/or a separate rating is not warranted under these codes.

The record reflects that the Veteran has been diagnosed and treated for meniscal tears of the left knee.  The Board, therefore, has considered whether a separate rating under Diagnostic Code 5258 is warranted.  A review of the evidence of record, however, shows that the Veteran's disability has not been manifested by frequent episodes of locking, pain, and effusion into the joint.  Rather, the Board notes that the Veteran has denied episodes of locking in his October 2006, June 2007 and July 2011 VA examinations.  Accordingly, Diagnostic Code 5258 is not applicable.  

The Board also finds that a separate compensable rating under Diagnostic Code 5259 is not warranted.  Under that Diagnostic Code, a 10 percent rating may be assigned if the removal of a semilunar cartilage is symptomatic.  With regard to rating knee disabilities VA's General Counsel has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  Significantly, in VAOGCPREC 9-98 General Counsel found that limitation of motion is a relevant consideration under Diagnostic Code 5259.  As noted above, the Veteran's left knee disability is already rated based on limitation of motion.  As limitation of motion is a relevant consideration under Diagnostic Code 5259 separate ratings based on the same functional loss are not warranted under Diagnostic Codes 5259 and 5260. 

The Board has considered whether a separate compensable rating is warranted for scarring of the left knee.  Examination in October 2006 revealed a scar medial to the knee that was greater or equal to 11.7 cm in length and by .2 cm in width along the lower 4.5 cm of the scar, otherwise, it is 1 cm in width the rest of the scar.  The scar was non-tender and there was no adherence to underlying tissue.  It was somewhat atrophic but there was no skin breakdown, inflammation, edema or keloid formation.  It was, however, superficial and slightly lighter in color than the surrounding tissue.  The scar was also flexible with no limitation of function secondary to the scar.  

Here, the objective evidence does not show that the Veteran's left knee scar is productive of disabling effects such as to warrant a separate compensable rating under the diagnostic criteria for rating scars.  Examinations collectively disclose that the scars are not painful or unstable on examination, and are less than 39 square centimeters.  As such, the scar is not of the size and/or severity to warrant a compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Lumbar Spine 

The Veteran appeals the denial of an evaluation in excess of 20 percent for lumbosacral strain with degenerative joint disease.  The Veteran's lumbosacral strain with degenerative joint disease is evaluated under the general rating formula for diseases and injuries of the spine.  Under the general rating for the spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Here, the evidence shows that in February 2006, Dr. W opined that the Veteran's service connected right ankle disability contributed to some mechanical symptoms of pain and discomfort in the low back area and that the Veteran's low back symptomatology has a direct relationship to his ankle pathology.  

During the October 2006 VA examination, the Veteran reported low back pain since 2004.  Range of motion the lumbar spine showed forward flexion to 50 degrees with pain at 25 degrees.  There was loss of motion to 45 degrees with repetition which seemed due to pain.  

The Veteran reported low back pain during the June 2007 VA examination.  He reported stiffness and spasms.  Examination revealed forward flexion to 50 degrees without pain.  With repetition, there was no loss of motion secondary to pain, weakness, or lack of endurance.  

The July 2011 VA examination disclosed forward flexion of the lumbar spine to 62 degrees with objective evidence of pain on active range of motion and after repetitive motion.  The examiner found that although range of motion is reduced, it was not normal for the Veteran due to other factors not related to the disability being examined.  There was no thoracolumbar spine ankylosis.  

The more probative evidence of record reflects that the Veteran's lumbar spine disability is manifested by forward flexion limited to at most 45 degrees.  While the Veteran complains of pain, stiffness, weakness and fatigue, and functional limitations resulting therefrom, the overall record reflects that his lumbar spine disability is manifested by forward flexion limited to at most 45 degrees.  The Board recognizes that the October 2006 VA examination revealed flexion of the lumbar spine to be limited to 50 degrees with pain starting at 25 degrees.  The Board notes, however, that the notation of pain starting at 25 degrees appears to an anomaly rather than a true depiction of the Veteran's disability and the motion was not limited to 25 degrees.  In this regard, the June 2007 VA examination which was conducted just a few months after this finding disclosed that there was forward flexion to 50 degrees without pain and no loss of motion secondary to pain, weakness, or lack of endurance with repetition.  The July 2011 VA examination also revealed forward flexion of the lumbar spine to 62 degrees.  While there was objective evidence of pain on active range of motion and after repetitive motion, such was not shown to be limited to 30 degrees or less.  When the record is viewed as a whole, forward flexion of the thoracolumbar spine 30 degrees or less and/or favorable ankylosis of the entire thoracolumbar spine is not shown.

In reaching these conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  To the extent that the Veteran reports lumbar pain, the Board notes that the current ratings contemplate periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.

The Board has considered whether the Veteran's service connected lumbar spine disability would warrant a higher rating if rated on the basis of incapacitating episodes.  The Board is mindful that it was reported in July 2011 that the Veteran had incapacitating episodes requiring bed rest/prescription by a physician two months prior.  It was noted that he could not walk for two days.  At most, however, the evidence shows two days of incapacitating episodes within a year caused by and/or related to the lumbar spine.  There is no showing of at least 4 weeks but less than 6 weeks during the past 12 months of incapacitating episodes requiring bed rest/prescription by a physician.  Accordingly, a higher rating is not warranted on this basis.

With regard to neurologic abnormalities, the Board notes no neurologic manifestations originating from the lumbar spine have been identified.  Rather, the October 2006 VA examination diagnosed neurologic abnormalities more likely related to right ankle injury and surgery in the past.  The Veteran also denied radiation of pain, numbness, tingling, weakness of extremity, and/or bowel or bladder incontinence during the June 2007 VA examination.  The Board also notes that scars related to his lumbar spine disability have not been shown on examination.  

Right and Left Lower Extremities 

The Veteran appeals the denial of an initial evaluation in excess of 10 percent for neurological manifestations of the left lower extremity and 20 percent for the right lower extremity.  His disability is most appropriately rated under Diagnostic Code 8720.  

Diagnostic Code 8720 pertains to neuralgia and is rated pursuant to Diagnostic Code 8520 for paralysis of the sciatic nerve.  Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, a 40 percent evaluation when moderately severe, and a 60 percent evaluation when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

The October 2006 VA examination disclosed light touch was intact throughout.  Vibration was decreased, although vibration sense was intact of the left leg.  Pinprick was decreased at the top of the right toes but otherwise intact.  There was some atrophy of the bilateral calves and strength was 5 out of 5 throughout in both legs.  Deep tendon reflexes were absent except two at bilateral knees.  His gait was a slight limp. 

The June 2007 VA examination revealed normal muscle tone and full motor function.  Sensory function showed 1/2 pin prick, soft touch and vibration.  There was no atrophy.  Reflexes of the ankles and knees were 1/1 and Babinski was negative.  Left tibial fibular patellar fracture in 1968 now with slowed jogging, absent ankle jerks and slight sensory losses but normal strength was diagnosed.  Right ankle fracture in 1995 with slowed jogging, absent ankle jerks and mild sensor losses were also diagnosed.  

In the July 2011 VA examination, the Veteran reported constant pain in his legs.  Examination revealed detailed motor testing was 5/5 in all four extremities.  Sensory testing was intact to pain, light touch, vibratory sense and position in all four extremities, except both feet where light touch was diminished.  There was numbness in the dorsum of the feet, deep tendon reflexes were 2+/4 at the knee jerks, biceps, triceps, and branchioradialis.  There was absent ankle jerks and Babinski bilaterally.   

Dr. B stated in August 2007 that the Veteran had been his patient for the past ten years.  He claimed that the Veteran was unable to walk faster than a slow pace and not able to jog at all.  

In light of the evidence of record, the Board finds the Veteran's neurologic impairment of the left lower extremity is comparable to mild impairment, but not comparable to moderate.  Here, the findings consist of complaints of pain and numbness of the left lower extremity.  While the Veteran is shown to have slight sensory losses, the VA examinations disclose essentially normal strength, motor function and vibration of the left leg.  There was some atrophy of the calves shown in October 2006 but examination in June 2007 revealed no atrophy.  As the involvement appears to be wholly sensory, a 10 percent evaluation and no more is warranted pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520-8720.  Here, the constellation of manifestations expected for moderate impairment of the left lower extremity has not been shown.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, and 4.124.  

The Board also finds the Veteran's neurologic impairment of the right lower extremity is comparable to at most moderate impairment.  While the Veteran is shown to have decreased sensory losses and decreased vibration of the right leg, the examination findings are essentially normal as there is normal strength and motor function.  Hence, the constellation of manifestations expected for moderately severe impairment has not been shown.  A 20 percent evaluation and no more is warranted pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520-8720.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, and 4.124.  

All Claims 

The Board has considered the lay statements of record that discuss the Veteran's functional limitations from his disabilities.  The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his disabilities to include his reports of pain, numbness and functional impairments. Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  The Board has afforded greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted a complete physical examination.  The medical findings of record are also well reasoned and supported by the historical record.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  Accordingly, the claims are denied.

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Most importantly, at the outset, the manifestations of his knee, ankle, back and neurological disabilities to include pain are contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for each disability on appeal that is not already contemplated by the schedular rating criteria.  For instance, for the back, ankle and knee the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current ratings.  There is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation greater than 30 percent for residuals of a right ankle fracture is denied.  
 
Entitlement to an evaluation greater than 20 percent for residuals of a left knee injury based on instability is denied.  
 
Entitlement to an evaluation greater than 10 percent for left knee degenerative joint disease is denied based on limitation of motion.  
 
Entitlement to an initial evaluation greater than 20 percent for lumbosacral strain with degenerative joint disease is denied.  

Entitlement to an initial evaluation greater than 20 percent for neurological manifestations of the right lower extremity is denied.  
 
Entitlement to an initial evaluation greater than 10 percent for neurological manifestations of the left lower extremity is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


